*904Appeals (1) from a decision of the Unemployment Insurance Board, filed October 14, 2003, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause, and (2) from a decision of said Board, filed September 14, 2004, which denied claimant’s application for reopening and reconsideration.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board ruling that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment as a full-time licensed practical nurse without good cause. Claimant testified that she quit because she was unable to take an uninterrupted meal break when the office was busy, was not given overtime pay and did not like certain comments her employer made about her work habits. However, claimant failed to provide her employer with an opportunity to address her complaints before she resigned (see Matter of Conners [Commissioner of Labor], 9 AD3d 703, 705 [2004], lv denied 3 NY3d 609 [2004], cert denied — US —, 125 S Ct 2273 [2005]; Matter of Mallimo [Commissioner of Labor], 6 AD3d 1017, 1018 [2004]), and her contentions regarding meal breaks and overtime pay were controverted at the hearing, thereby creating an issue of credibility for the Board to resolve (see Matter of Cioffi [Commissioner of Labor], 297 AD2d 854, 855 [2002]). Under these circumstances, we decline to disturb the Board’s decision in this regard. Claimant’s remaining contentions, including her assertion that the Board erred in denying her application for reopening and reconsideration, have been examined and found to be lacking in merit.
Cardona, P.J., Crew III, Carpinello, Rose and Lahtinen, JJ., concur. Ordered that the decisions are affirmed, without costs.